UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1712


ESTHER M. YATES,

                Plaintiff - Appellant,

          v.

COMPUTER SCIENCES CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-01494-TSE-IDD)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Esther M. Yates, Appellant Pro Se.      Frank Daniel Wood, Jr.,
KULLMAN FIRM, Birmingham, Alabama, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Esther M. Yates, who proceeds before this court pro

se,   appeals      from   the   district       court’s    entry   of    judgment     for

Defendant     in    accordance     with        the    jury’s    verdict,       and   the

district court’s order denying Yates’ Fed. R. Civ. P. 59 motion

for a new trial.            Yates sued her former employer, Defendant

Computer    Sciences       Corporation,        pursuant    to   Title    VII    of   the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e–17 (2012), and 42 U.S.C. § 1981 (2012).                      On Defendant’s

motion for summary judgment, the scope of Yates’ complaint was

narrowed in that only her claims of retaliation and racially

discriminatory suspension/termination went to trial.                         After four

days of testimony, the jury returned a special verdict in favor

of Defendant.         Yates timely moved for a new trial; following

extensive briefing and a hearing, the court denied the motion.

            On appeal, Yates contends the district court erred in

(1) offering a prefatory statement prior to admitting evidence

related to Yates’ salary and instructing the jury as to the

limited    basis     for    considering        that    evidence;       (2)    excluding

certain items of evidence; and (3) denying Yates’ request to

expand the grounds for her motion for a new trial.                           Yates also

asserts that, in the aggregate, the trial errors substantially

prejudiced her case.



                                           2
           Our     review    of    the   relevant    record,      including   the

pretrial proceedings that limited the scope of Yates’ claims and

the evidence that would be admitted as to those claims, reveals

no reversible error.        See Noel v. Artson, 641 F.3d 580, 591 (4th

Cir. 2011) (“Evidentiary rulings are reviewed under the well-

known abuse of discretion standard, and we will only overturn an

evidentiary ruling that is arbitrary and irrational.” (internal

quotation marks omitted)).           Because the claims of trial error

fail, so too does Yates’ cumulative error claim.

           We have also reviewed the parties’ arguments regarding

Yates’ motion for a new trial and the transcript of the motion

hearing, and we conclude that the district court did not abuse

its discretion in denying this relief.                    See Minter v. Wells

Fargo Bank, N.A., 762 F.3d 339, 346 (4th Cir. 2014) (“A district

court’s denial of a motion for a new trial is reviewed for abuse

of   discretion,    and     will   not   be   reversed     save    in   the   most

exceptional circumstances.” (internal quotation marks omitted)).

Finally, we agree with the district court’s denial of Yates’

request to expand her motion for a new trial.                The purported new

grounds were raised, for the first time, well after the twenty-

eight-day period for filing such a motion expired, see Fed. R.

Civ. P. 59(b); Fed. R. Civ. P. 6(b)(2) (prohibiting district

courts   from    extending    the    time     to   file   motions    under    Rule



                                         3
59(b)), and would have been known to counsel at the time the

initial motion was filed.

           For these reasons, we affirm both the judgment and the

order denying Yates’ motion for a new trial.              See Yates v.

Computer   Sciences   Corp.,   No.   1:12-cv-01494-TSE-IDD    (E.D.   Va.

Mar. 28, 2014 & June 20, 2014).          We grant Yates leave to proceed

on appeal in forma pauperis.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                AFFIRMED




                                     4